DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1,11 recites the limitations “the dispensing closure form a liquid-tight sealed interior region,” in lines 16, 11 respectively. In view of the specifications, the disclosure cites “including the lid 28, 28′, 28″, and 28″″ may allow for a selected sealing of the container 24, or a container according to any appropriate embodiment, in a selected manner. In various embodiments, such as those discussed above, the respective lids may seal the container in a substantially liquid tight manner,” the disclosure does not state specifically “liquid tight,” but rather only substantially liquid tight therefore, the claim may only recite the sealing as “substantially liquid tight.”  Appropriate clarification is required.   

Claims 17 recites the limitations “wherein the flexible sections are elastic and automatically reclose after opening in the second configuration forming a liquid-tight seal,” in line 15. In view of the specifications, the disclosure cites “including the lid 28, 28′, 28″, and 28″″ may allow for a selected sealing of the container 24, or a container according to any appropriate embodiment, in a selected manner. In various substantially liquid tight manner,” the disclosure does not state specifically “liquid tight,” but rather only substantially liquid tight therefore, the claim may only recite the sealing as “substantially liquid tight.” Furthermore, the specifications do not disclose that it is the dispensing aperture consisting of the flexible sections that close the dispensing container forming a liquid tight seal.  Appropriate clarification is required.   

Therefore, because of the addition of new subject matter in the claims, the claims 1, 11 and 17 are not fully treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claims 1 and 11 recites “includes no additional sealing portion,” in lines 18, 13 respectively and claim 17 recites “without any additional lid,” however, no specific support for the negative or exclusionary limitations is clearly provided in the specifications but on the contrary, specification paragraph [0070] discloses “In various embodiments, an additional sealing feature or portion may be provided between the lid 28″, or lid according to any appropriate environment, and the container 24.”  Thus, the negative limitations as recited are required to be removed.
Any negative limitation or exclusionary provisons must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,2,4,8,11,12,14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,107,002) in view of Kruchoski (US 6,886,714).

Referring to claim 1.  Doule discloses a wipes dispenser (10; Figure 1) comprising:
(a)    a container (10) comprising: 
a container body (body of 10) and a dispensing closure (14) forming an interior region (interior of 10) configured to contain a plurality of wipes (18) that are interconnected (25) such that pulling on a lead end of a lead wipe (first wipe) of the plurality of wipes (27) causes a following wipe of the plurality of wipes (second wipe) to also be pulled and follow the lead wipe (see Figure 1);
(b)    a container aperture (opening of 10) defined by the container body (10) and configured to be covered by the dispensing closure (14);
(c)    two or more flexible sections (4 quarter portions of 14 separated by slit 24; Figure 3) of the dispensing closure (14);
(d)    one or more frangible borders (borders 24) that join the two or more flexible sections (quarter portions of 14) together to form a single piece dispensing closure (14); and
(e)    a dispensing aperture (opening created by deforming 24) formed between the two or more flexible sections (quarter portions of 14) when the frangible borders (borders 24) are broken by a user to allow for dispensing of the wipes (deformed by a user), 


wherein the container body (10) and the dispensing closure (14) form a liquid tight sealed (substantially liquid tight; “a cap 14 of resilient material forms a tight fit with the open end of the container,” Col. 3 line 60) interior region (interior of 10) in the first configuration (configuration of closed aperture); and 

wherein the container (10) includes no additional lid portion (only dispensing closure 14) in addition to the container body (body of 10) and dispensing closure (14) to form the liquid-tight sealed interior region (“a cap 14 of resilient material forms a tight fit with the open end of the container,” Col. 3 line 60).

Doule does not disclose one or more frangible borders that join the two of more flexible sections together in a sealed first configuration.
Kruchoski discloses a tissue box (10; Figure 1) wherein one or more flexible sections (left and right sections of flaps 31; Figure 1) comprise one or more frangible borders (border edges of opposite sides of flaps 31; Col. 4 lines 22-30) that join the two of more flexible sections (sections of flap 31) together in a first configuration (closed configuration as seen in Figure 1) and wherein the container body (10) and the 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doule to include one or more frangible borders that join the two of more flexible sections together in a sealed first configuration as taught by Kruchoski because frangible borders of the dispenser aperture would provide extended times for product storage and like new condition until opened by a user thus improving the quality of the dispensed articles.

Referring to claim 2.  Doule discloses a wipes dispenser (10; Figure 1) wherein the plurality of wipes (18) are formed in a roll in the shape of a donut (see shape from top of the center pull roll 18).

Referring to claims 4,14 and 19.  Doule discloses a wipes dispenser (10; Figure 1) wherein the flexible sections have three sides (see quarter sections between slits 24 forming a triangular shape and the base side).

Referring to claim 8.  Doule discloses a wipes dispenser (10; Figure 1) wherein the container body (body of 10) and the dispensing closure (14) form a sealed internal volume (sealed interior; or it may be sealed about the mouth of the container by conventional means. Col. 2 line 15).
Referring to claim 11.  Doule discloses a wipes dispenser (10; Figure 1) comprising:
(a)    a container body (10) defining an interior region and a container aperture (opening in container 10);
(b)    a dispensing closure (14) configured to selectively close the container
aperture (opening in container 10 can closed or opening);
(c)    a moisture seal formed around the container aperture (sealed interior; or it may be sealed about the mouth of the container by conventional means; see Figure 4; Col. 2 line 15);
(d)    two or more flexible sections (4 quarter portions of 14 separated by slit 24; Figure 3) of the dispensing closure (14) configured to elastically flex (are flexible) in a second configuration (when aperture is open) relative to the container body (10);
(e)    one or more frangible portion (borders 24) that join the flexible sections (4 quarter portions of 14 separated by slit 24; Figure 3) together in a first configuration (closed configuration) to form a single piece (closure is a single piece) dispensing closure (14); and
(f)    a dispensing aperture (opening created by deforming 24) that is created when the frangible portions (borders 24) are broken by a user in the second configuration (open configuration) to allow for dispensing of wipes (deformed by a user).
wherein the container body (10) and the dispensing closure (14) form a liquid tight sealed (substantially liquid tight; “a cap 14 of resilient material forms a tight fit with the open end of the container,” Col. 3 line 60) interior region (interior of 10) in the first configuration (configuration of closed aperture); and 

wherein the container (10) includes no additional lid portion (only dispensing closure 14) in addition to the container body (body of 10) and dispensing closure (14) to form the liquid-tight sealed interior region (“a cap 14 of resilient material forms a tight fit with the open end of the container,” Col. 3 line 60).

Doule does not disclose one or more frangible portions that join the flexible sections together in a sealed first configuration.
Kruchoski discloses a tissue box (10; Figure 1) wherein one or more flexible sections (left and right sections of flaps 31; Figure 1) comprise one or more frangible borders (border edges of opposite sides of flaps 31; Col. 4 lines 22-30) that join the flexible sections (sections of flap 31) together in a first configuration (closed configuration as seen in Figure 1) and wherein the container body (10) and the dispensing closure (30) form a sealed interior region in the first configuration (sealed container 10).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doule to include one or more frangible borders that join the two of more flexible sections together in a sealed first configuration as taught by Kruchoski because frangible borders of the dispenser aperture would provide extended times for product storage and like new condition until opened by a user thus improving the quality of the dispensed articles.
Referring to claim 12.  Doule discloses a wipes dispenser (10; Figure 1) comprising:
wherein the interior region (interior of 10) is configured to contain a plurality of wipes (18) that are interconnected (25) such that pulling on a lead end of a lead wipe (first wipe) of the plurality of wipes causes a following wipe of the plurality of wipes (the second wipe) to also be pulled and follow the lead wipe (see Figure 1);
wherein the plurality of wipes are a roll of wipes in a shape of a donut (see shape from top of the center pull roll 18).

Referring to claim 17.  Doule discloses a wipes dispenser (10; Figure 1) comprising:
(a)    a container (10) comprising: a container body (body of 10) and a dispensing closure ( 14) forming an interior region (interior of 10) configured to contain a plurality of wet wipes (18) that are interconnected (25) such that pulling on a lead end of a lead wipe (first wipe) of the plurality of wipes causes a following wipe (second wipe) of the plurality of wipes to also be pulled and follow the lead wipe (see Figure 1);
(b)    a container aperture (aperture of 10) formed by the container body (body of 10);
(c)    three or more flexible sections (4 quarter portions of 14 separated by slit 24; Figure 3) of the dispensing closure (14) that extend toward one another (towards the center of opening in 24);

(e)    a dispensing aperture (opening created by deforming 24) that is created when the frangible borders (borders of 24) are broken by a user to allow for dispensing of the wipes (deformed by a user);
wherein the flexible sections (borders of 24) are elastic and automatically reclose after opening in the second configuration (revert back to closing the dispenser) forming a liquid-tight seal (“a cap 14 of resilient material forms a tight fit with the open end of the container,” Col. 3 line 60).
to contain moisture within the dispensing container (resilient material such as plastic which has a "memory" so that the lips of the slit therein return to original closed condition; Col. 2 line 10) without any additional sealing structure around the dispensing aperture (see dispenser container 10 and 14 in Figure 4).
Doule does not disclose the frangible borders together with the flexible sections form a single piece sealed dispensing closure to seal the interior region in the first configuration wherein the frangible borders are broken in a second configuration.

Kruchoski discloses a tissue box (10; Figure 1) wherein the frangible borders (border edges of opposite sides of flaps 31; Col. 4 lines 22-30) together with the flexible sections (sections of flap 31) form a single piece sealed dispensing closure (see panel 30; Figure 1) to seal the interior region in the first configuration (unopened configuration) 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doule to the frangible borders together with the flexible sections form a single piece sealed dispensing closure to seal the interior region in the first configuration wherein the frangible borders are broken in a second configuration as taught by Kruchoski because frangible borders of the dispenser aperture would provide extended times for product storage and like new condition until opened by a user thus improving the quality of the dispensed articles.

Referring to claim 18.  Doule discloses a wipes dispenser (10; Figure 1) comprising: 
wherein the dispensing closure (14) is substantially planar (see 14 in Figure 4).

Claims 3, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,107,002) in view of Kruchoski (US 6,886,714) and further in view of Wysocki (US 4,158,412).

Referring to claim 3.  Doule discloses a wipes dispenser (10; Figure 1) wherein
the flexible sections (quarter portions of 14) are elastic and configured to automatically close after opening (resilient material such as plastic which has a "memory" so that the 
Doyle in view of Kruchoski do not disclose wherein the frangible borders have a first thickness and the two of more flexible sections have a second thickness, the first thickness less than the second thickness.
Wysocki discloses a dispenser comprising a tear out opening device (Figure 3) wherein the frangible borders (70 and 80; Figure 7) have a first thickness (material thickness below member 70; Figure 7) and the two of more flexible sections have a second thickness (thickness of sections 101), the first thickness less than the second thickness (see Figure 7).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doyle in view of Kruchoski to include the frangible borders having a first thickness and the two of more flexible sections having a second thickness, the first thickness being less than the second thickness as taught by Kruchoski because the frangible borders comprising a lesser thickness than the flexible sections would allow a user to more readily separate the frangible borders from the flexible sections to open the dispenser.

Referring to claim 13.  Doule discloses a wipes dispenser (10; Figure 1) comprising:
wherein the flexible sections (4 quarter portions of 14 separated by slit 24; Figure 3) extend toward one another (toward the center of 14; Figure 3);

wherein the reclosed flexible sections (4 quarter portions of 14 separated by slit 24; Figure 3) are configured to retain moisture in the dispenser in the closed configuration (flexible sections minimize the opening size thus are configured to retain moisture).
Doyle in view of Kruchoski do not disclose wherein the frangible portions are athined region that retains the flexible sections together and are configured to be breakable.

Wysocki discloses a dispenser comprising a tear out opening device (Figure 3) wherein the one or more frangible portions (70 and 80; Figure 7) area thinned region (material thickness below member 70; Figure 7) that retain the flexible sections (exterior sections of the opening) together and are configured to be breakable by a user to separate the one or more frangible portions (see Figure 7).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doyle in view of Kruchoski to include the frangible portions are a thined region that retains the flexible sections together and are configured to be breakable by a user as taught by Kruchoski because the frangible borders comprising a lesser thickness than the flexible 

Referring to claim 16.  Doule discloses a wipes dispenser (10; Figure 1) comprising:
wherein the wipes dispenser container (18) includes no additional sealing portion in addition to the container body (body of 10) and dispensing closure (14; see dispenser in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,107,002) in view of Kruchoski (US 6,886,714) and further in view of Elberg (US 2013/0233858).

Referring to claims 5, 15 and 20.  Doule discloses a first straight side and a second straight side that extend toward an apex of each flexible section.

Elberg discloses a container for dispensing articles (Figure 1) wherein each of the flexible sections (18) have a first curved side and a second curved side that extend toward an apex of each flexible section (see shape and configuration of the petals comprising member 18; Figure 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doule in view of Kruchoski to include the flexible sections having a first curved side and a second curved side that extend toward an apex of each flexible section as taught by Elberg because the curved of the flexible sections would allow a user easier entry into the container.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,107,002) in view of Kruchoski (US 6,886,714) and further in view of Huang (US 6,766,919).

Referring to claim 6.  Doule in view of Kruchoski do not disclose wherein the dispensing closure is made of a flexible and/or elastic polymer that may be deformed and returned to an original selected shape.
Huang discloses a flexible orifice for wet wipes dispenser (10; Figure 1) wherein the dispensing closure (24) is made of a flexible resin material (one such material for 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doule in view of Kruchoski to include the dispensing closure is made of a flexible resin material as taught by Huang because a flexible resin material would provide a superior deforming ability of the dispensing closure.

Referring to claim 7.  Huang discloses a flexible orifice for wet wipes dispenser (10; Figure 1) wherein the dispensing closure (24) wherein the dispensing closure is made of flexible polymer including at least one of a thermoplastic-elastomer (an example of some such flexible sheet-like materials include thermoplastic elastomeric (TPE) materials; Col. 9 line 67).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,107,002) in view of Kruchoski (US 6,886,714) and further in view of Sarbo (US 7,303,092).

Referring to claim 9 and 10.  Doule in view of Kruchoski do not disclose wherein the container body is a blow-molded plastic container.
Sarbo discloses a wet wipe package (28; Figure 3) wherein the container body is a blow-molded plastic container (The interior tub can be thermoformed, vacuum 
Per claim 10, made by injection molding (Col. 7 line 9).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doule in view of Kruchoski to include the container body is a blow-molded plastic container as taught by Sarbo because the manufacturing speed of the dispenser can be increased.

Response to Arguments

Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. See new rejections in view of Doyle (US 4,107,002) in view of Kruchoski (US 6,886,714) and further in view of Wysocki (US 4,158,412) above.

In regards to previous objection pertaining to “a flexible resin material” as not being found in the specifications. The applicant indicated the disclosure as being recited in the original filed claim 6 dated 01/21/2020.  The Examiner agrees and the previous objection is moot.
Claim 1, 11 recites “includes no additional sealing portion,” in line 2 and claim 17 recites “without any additional,” however, no specific support for the negative or exclusionary limitations is clearly provided in the specifications but on the contrary, specification paragraph [0070] discloses “In various embodiments, an additional sealing feature or portion may be provided between the lid 28″, or lid according to any .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651